Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 7/8/2020. Claims 1 – 22 are pending in this application.

Information Disclosure Statement
	Information disclosure statements filed 7/8/2020, 9/10/2020 (2), 10/28/2020 (2), 4/9/2021 (2), 4/22/2021 (2), 8/25/2021, 8/26/2021, 9/3/2021 (2), 11/23/2021 (2) and 12/23/2021 are acknowledged by the examiner.
	Information disclosure statements filed 4/9/21, 4/22/21, 8/5/21, 9/3/21, and 11/23/21 referencing co-pending applications are duplicates of each other.
The information disclosure statements fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The references not considered are indicated by strikethroughs.

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 19, US Patent to Castillo (8,079,287) discloses a panel that forms a surface of the cooking appliance (Fig. 3), a knob (Fig. 4) arranged on a front of the panel and configured to be pushed and rotated according to an operation of a user. Castillo discloses a valve assembly (2) fixed inside of the cooking appliance and controlled by the knob.  Castillo further discloses a second shaft (6) connected to the valve assembly and configured to be pushed and rotated and a joint (17, 19) transmitting a rotational motion about a longitudinal direction. Castillo discloses a spring (18) that elastically supports the first shaft connecting portion (16) and the second shaft connecting portion (14) in a direction in which the first connecting portion and the second connecting portion are spaced apart from each other.
 Castillo in combination other does not make obvious the claim limitation the joint transmitting “an axial motion along the longitudinal direction from one of the first shaft or the second shaft to the other of the first shaft or the second shaft.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753